311 So.2d 175 (1975)
CITY OF SUNRISE, Florida, a Municipal Corporation Existing under and by Virtue of the Laws of the State of Florida, Appellant,
v.
WEST BROWARD UTILITIES, INC., a Florida Corporation, et al., Appellees.
No. 74-699.
District Court of Appeal of Florida, Fourth District.
March 14, 1975.
Rehearing Denied May 6, 1975.
Anthony J. Titone of Parkhurst, LaHurd & Purdy, Fort Lauderdale, for appellant.
Maurice M. Garcia of Abrams, Anton, Robbins, Resnick & Schneider, Hollywood, for appellees-West Broward Utilities, Inc., J. Jay Barnett and Helen T. Barnett.
Ellen S. Mills Gibbs of Kirsch & Mills, P.A., Fort Lauderdale, for appellee-City of Plantation.
DOWNEY, Judge.
Appellant instituted an eminent domain action to condemn waste water treatment facilities owned by appellee West Broward Utilities, Inc. Several months later after issue was joined appellant filed a notice of voluntary dismissal. Thereupon, appellees moved the court to tax costs and assess attorney's fees. Appellant seeks review of the trial court's order allowing attorney's fees and costs.
Our appellate function is to examine the record and determine if there is substantial competent evidence in the record to support the trial court's exercise of discretion in the amounts allowed for attorney's fees and costs. 8 Fla.Jur., Costs, § 41. Such an examination of this record reflects adequate evidentary support for all of the fees and costs allowed.
Accordingly, the judgment appealed from is affirmed.
MAGER, J., concurs.
CROSS, J., dissents without opinion.